Citation Nr: 1603637	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  09-46 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for right hip degenerative joint disease for the time period from March 1, 2009, to January 7, 2013.

2.  Entitlement to an evaluation in excess of 30 percent for status post right total hip arthroplasty for the time period from March 1, 2014.  

3.  Entitlement to an evaluation in excess of 10 percent for left shoulder supraspinatus tendonitis, status post left shoulder surgery.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from September 1991 to September 1995.  He joined the Army National Guard in 1997, and served on active duty in the Army from September 2002 to January 2004, December 2005 to April 2006, and May 2007 to July 2008.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Oakland, California (RO).

In a December 2014 rating decision, the RO recharacterized the Veteran's service-connected right hip disability as status post right total hip arthroplasty, assigning a temporary total rating from January 8, 2013, and a 30 percent rating from March 1, 2014.

During the course of the appeal, the Veteran's file was transferred to the RO in Seattle, Washington.  The Veteran is currently being evaluated and rated for disabilities under the Integrated Disability Evaluation System (IDES) program.  The IDES program is a joint program between VA and the Department of Defense, and is part of VA's pre-discharge system that allows service members to file claims for disability compensation prior to separation or retirement from active duty or full-time National Guard or Reserve duty.  When service members enroll in IDES, they are evaluated for continued fitness for duty, and if found medically unfit for duty, IDES provides a proposed VA disability rating.  The Board does not have jurisdiction over these decisions until a final decision within IDES is promulgated.  38 C.F.R. § 12.101 (2015). 

In a February 2015 rating decision for IDES purposes only, the Veteran's right hip, as well as right hip and left shoulder surgical scar disability ratings were continued, as 30 percent and noncompensable, respectively.  

REMAND

A review of the electronic claims file reveals that further development on the matters of entitlement to an initial evaluation in excess of 10 percent for right hip degenerative joint disease for the time period from March 1, 2009, to January 7, 2013; entitlement to an evaluation in excess of 30 percent for status post right total hip arthroplasty for the time period from March 1, 2014; and entitlement to an evaluation in excess of 10 percent for left shoulder supraspinatus tendonitis, status post left shoulder surgery, is warranted.

Pertinent records, including VA radiology reports dated in January 2015 and Physical Evaluation Board proceeding documents, were added to the electronic claims file in 2015.  Those records were not considered in the supplemental statement of the case issued in December 2014.  The Veteran also has not submitted a waiver of RO consideration of this additional evidence.  Accordingly, the RO must review the additional evidence received and issue a supplemental statement of the case for the matters on appeal.  38 C.F.R. §§ 19.31, 20.1304 (2015).

Review of the electronic claims file also reveals that the Veteran's left shoulder exhibited an additional or new scar in a March 2012 VA examination report.  Thus, the RO must contact the Veteran and clarify whether he had another surgery since his last August 2003 left shoulder surgical procedure or sustained any left shoulder injury since 2008. 

Finally, evidence of record reflects that the Veteran sought VA medical treatment for his service-connected right hip and left shoulder disorders from various facilities in the VA Northern California Healthcare System.  As the evidence of record only contains treatment records dated to November 2014 from those facilities, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c) (West 2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is remanded for the following actions:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims that has not already been associated with the record.  The RO must also inquire whether he had another left shoulder surgery since his last August 2003 left shoulder surgical procedure or sustained any left shoulder injury since 2008.   Regardless of his response, the RO must obtain all outstanding records relevant to the claims being remanded, to include VA treatment records from VA Northern California Healthcare System from November 2014 to the present.  

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claims that are currently on appeal, including all evidence added to the record since the issuance of the December 2014 supplemental statement of the case.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After he has had an adequate opportunity to respond the appeal must be returned to the Board for further appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

